DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021 was filed after the mailing date of the Office Action on 09/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 4, 7, 13, 15 and 16 – 20
Cancelled: None 
Added: None 
Therefore Claims 1 – 20 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection was made using prior art Wackers et al., 
Applicant argues: neither Bathiche nor Burrell disclose "designated trigger key and at least two designated home keys" that operate to provide a plurality of operating modes selectable depending on the trigger activation is detected via a touch on the designated trigger key and the number of home touches on designated home keys.
Examiner respectfully agrees with the applicant that neither Bathiche nor Burrell disclose the claim limitation as mentioned above, however new prior art was brought in Wackers to teach the limitations of “the plurality of keys (FIG 1, shows a keyboard with a plurality of keys) include a designated trigger key (Paragraph [0043 – 0044] – teaches of selecting customized discrete key to perform various function(s) based on user trigger event) and at least two designated home keys (Paragraph [0043 – 0044] – customized discrete keys as stated above);” Wackers fails to disclose touching the trigger and home keys as oppose to key presses, so Burrell was brought in to cure the deficiencies of Wacker’s invention to teach Burrell discloses: one or more key-top touch sensors (FIG 2, 120 – touch sensor and Paragraph [0028]) of a number of home touches on the key-top touch sensor (FIG 2, 120) located on the surface of each of the designated home keys (FIG 2, 120 – touch sensor and Paragraph [0028]). So instead on applying force or pressure to the keys, key-top touch sensor can be used to improve Wackers invention to meet the limitations of the independent claim.


Applicant argues: Furthermore, Elias, Burrell and Wackers fail to disclose "detecting, within a predetermined duration after the trigger activation is detected, a number of home touches..." as claimed. The Office Action (p. 10) points to Elias' P[0032] as disclosing this claimed feature; however, such a paragraph merely states in generality that multiple touches "occurring at about the same time (and at different times)" can be detected without any further specificity regarding the predetermined duration as claimed.
Examiner respectfully disagrees with the applicant in that Wacker’s Paragraph [0046] – teaches of a key hold for a period to perform a particular function, so it is considered a predetermined duration in which pressure was being applied to the keys so that the function can be executed.
Therefore, since applicant’s arguments were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 – 6 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bathiche et al., US Publication 2014/0078063 A1 in view of Wackers et al., US Publication 2018/0203521 A1 in further view of Burrell et al., US Publication 2014/0267055 A1 in further view of Cromer et al., US Publication 2015/0169218 A1.

With regards to Claims 1 and 13, Bathiche discloses: A keyboard (FIG 1, 104), a system for navigating a host device (FIG 1, 100 and Abstract) comprising: 
a host device (FIG 1, 100), including: a display (110) serving as a graphical user interface (GUI) (FIG 1, shows this feature); and 
a host communication interface to receive one or more navigational control signals received from one or more key-top touch sensors (Paragraph [0038]); and 
a keyboard with navigational control functions, including: a frame (FIG 1, shows this feature); 
a plurality of keys supported by the frame (FIG 1, shows this feature), 
a plurality of key-top touch sensors (Paragraph [0038]), each sensor located on a surface of each of the plurality of keys (Paragraph [0038]); 
one or more edge touch sensors (FIG 10 and Paragraph [0059]), each sensor located on an edge of the frame (FIG 10 and Paragraph [0059]); and 
a communication interface to output one or more navigational control signals (Paragraph [0029]) received from the one or more key-top touch sensors (FIGS 3 – 9 and Paragraph [0042]) or the one or more edge touch sensors (FIG 10).  

one or more key-top touch sensors
wherein the designated trigger key and the at least two designated home keys operate to provide a plurality of operating modes including a text input mode, a mouse cursor input mode, and a gesture input mode, such that, when a trigger activation is not detected from the trigger key, the keyboard enters into the text input mode to detect a keypress on one or more of the plurality of keys; and when the trigger activation is detected via a touch on the key-top sensor located on the surface of the trigger key, the keyboard enters into one of the mouse cursor input mode and the gesture input mode, selectable based on a detection, within a predetermined duration after the trigger activation is detected, of a number of home touches on the key-top touch sensor located on the surface of each of the designated home keys.
Wackers disclose: the plurality of keys (FIG 1, shows a keyboard with a plurality of keys) include a designated trigger key (Paragraph [0043 – 0044] – teaches of selecting customized discrete key to perform various function(s) based on user trigger event) and at least two designated home keys (Paragraph [0043 – 0044] – customized discrete keys as stated above);
wherein the designated trigger key (Paragraph [0043 – 0044] – the letter A was used as an example, but any key or combination of keys can be used) and the at least two designated home keys  (Paragraph [0043 – 0044] – the letter A was used as an example, but any key or combination of keys can be used) operate to provide a plurality of operating modes including a text input mode (FIG 5, 504), a mouse cursor input 
when the trigger activation (502) is detected via a touch on the key-top sensor located on the surface of the trigger key (Paragraph [0043 – 0044] – any discrete key as trigger key), the keyboard enters into one of the mouse cursor input mode (512) and the gesture input mode (508), selectable based on a detection (Paragraph [0046] – teaches of holding a key, tapping, the level of pressure or force applied to the key), within a predetermined duration after the trigger activation is detected (holding a key if within a predetermined period), of a number of home touches on the key-top touch sensor located on the surface of each of the designated home keys (Paragraph [0043 – 0044] – any discrete key as trigger key).
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the designated trigger key and the at least two designated home keys operate to provide a plurality of operating modes including a text input mode, a mouse cursor input mode, and a gesture input mode, such that, when a trigger activation is not detected from the trigger key, the keyboard enters into the text input mode to detect a keypress on one or more of the plurality of keys; and when the trigger activation is detected via a touch on the key-top sensor located on the surface of the trigger key, the keyboard enters into one of the mouse cursor input mode and the gesture input mode, selectable based on a detection, within a predetermined duration after the trigger activation is 
The motivation for doing this would have been to decrease the size of the touch zone (Wackers’ invention Paragraph [0058])
Bathiche as modified by Wackers fails to disclose these limitations, however:
Burrell discloses: one or more key-top touch sensors (FIG 2, 120 – touch sensor and Paragraph [0028])
of a number of home touches on the key-top touch sensor (FIG 2, 120) located on the surface of each of the designated home keys (FIG 2, 120 – touch sensor and Paragraph [0028])
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of one or more key-top touch sensors in Bathiche’s invention as taught by Burrell’s invention.
The motivation would have been to increase signal strength and accuracy in determining the touch location (Burrell’s invention Paragraph [0049]).
Bathiche as modified by Wackers & Burrell fails to disclose these limitations, however:
Cromer discloses: one or more edge touch sensors (FIG 4, 404 & 406 and Paragraph [0010])
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of one or 
The motivation would have been in order to provide a way to switch an interface mode using an input gesture, such as a touch gesture, hover gesture, etc. instead of interacting directly with the mode-switching features of the interactive interface (Cromer’s invention Paragraph [0005]). 

With regards to Claim 2, Burrell discloses: wherein the plurality of keys include capacitive keys (Paragraph [0028]) and are configured to receive a text input (Paragraph [0016]).  

With regards to Claim 3, Burrell discloses: wherein the one or more key-top touch sensors include a capacitive pad (Paragraph [0028]) and are configured to receive a mouse cursor input (Paragraph [0039]) and a gesture input (Paragraph [0034]).  

With regards to Claim 4, Burrell discloses: wherein the home keys including an F- key and a J-key (it is a matter of design choice or customization of the keyboard by the user to use the J key as a home key); and 
the trigger keys including a spacebar (it is a matter of design choice or customization of the keyboard by the user to use the spacebar as a trigger key);  

With regards to Claim 5, Cromer discloses: wherein the one or more edge touch sensors (FIG 4, 406 & 404) include a capacitive pad and are configured to receive a gesture input (Paragraph [0042 & 0057]).  

With regards to Claim 6, Bathiche discloses: further comprising an embedded computer (FIG 18, 1802) to receive and process instructions (1804) based on input from the keyboard (Paragraph [0097]).  

With regards to Claim 14, Burrell discloses: wherein the plurality of keys are configured to receive a text input (Paragraph [0016]); 
the one or more key-top touch sensors include a capacitive pad (Paragraph [0028]) and are configured to receive a mouse cursor input (Paragraph [0039]) and a gesture input (Paragraph [0034]); and 
Burrell fails to disclose: the one or more edge touch sensors include a capacitive pad and are configured to receive a gesture input.  
Cromer discloses: the one or more edge touch sensors (404 & 406) include a capacitive pad and are configured to receive a gesture input (Paragraph [0042 & 0057]).    

Claims 7 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bathiche et al., US Publication 2014/0078063 A1 in view of Wackers et al., US Publication 2018/0203521 A1 in further view of Burrell et al., US Publication .

With regards to Claim 7, Bathiche as modified above fails to disclose: a printed circuit board (PCB); at least one electronic circuit installed on the PCB; and an analog-to-digital converter (ADC) implemented on the at least one electronic circuit, wherein the ADC implements at least one of: converting an analog keypress signal from the keypress on one of the plurality of keys into a digital keypress signal; converting an analog key-top touch signal from the one or more the key-top touch sensors into a digital key-top touch signal; and converting an analog edge touch signal from the one or more edge touch sensors into a digital edge touch signal.  
Burrell discloses: one or more key-top touch sensors (FIG 2, 120 – touch sensor and Paragraph [0028])
Cromer discloses: one or more edge touch sensors (FIG 4, 404 & 406 and Paragraph [0010])
Rosenberg discloses: a printed circuit board (PCB) (Paragraph [0159] – conventional printed circuit board); 
at least one electronic circuit installed on the PCB (Paragraph [0159]); and 
an analog-to-digital converter (ADC) implemented on the at least one electronic circuit (Paragraph [0159]), wherein the ADC implements at least one of: 
converting an analog keypress signal from the keypress on one of the plurality of keys (Burrell’s invention) into a digital keypress signal (FIG 6 & Paragraph [0191 – 0197]); 

converting an analog edge touch signal from the one or more edge touch sensors (Cromer’s invention Paragraph [0042]) into a digital edge touch signal (FIG 6 & Paragraph [0191 – 0197]).  

With regards to Claim 8, Rosenberg discloses: wherein the at least one electronic circuit further implements a touch slider encoder (old and well known in the art) which converts the digital edge touch signal (Cromer’s invention Paragraph [0042]) from the ADC into a gesture input (FIG 6 & Paragraph [0191 – 0197]).    

With regards to Claim 9, Rosenberg discloses: wherein the at least one electronic circuit further implements a signal converter which operatively receives the digital keypress signal and the digital key-top touch signal from the ADC (FIG 6 & Paragraph [0191 – 0197]) and determines whether a text input, mouse cursor input, or gesture input (Bathiche’s invention Paragraph [0030]) is intended (FIG 6 & Paragraph [0191 – 0197]).    

With regards to Claim 10, Rosenberg discloses: wherein the at least one electronic circuit further implements a keystroke detector (Bathiche’s invention Paragraph [0036]) which determines whether a digital keypress signal from the ADC registers as a keystroke (Paragraph [0230]).  

With regards to Claim 11, Rosenberg discloses: wherein the at least one electronic circuit further implements a touchpad XY encoder which converts the digital key-top touch signal from the ADC (Paragraph [0230]) into navigational information (Bathiche’s invention Paragraph [0042]).  

With regards to Claim 12, Bathiche discloses: wherein the at least one electronic circuit further includes a mouse coordinate converter which operatively converts the navigational information from the touchpad XY encoder into a mouse cursor input (Paragraph [0058 & 0061]).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elias US Publication 2010/0148995 A1 in view of Wackers et al., US Publication 2018/0203521 A1 in further view of Burrell et al., US Publication 2014/0267055 A1.

With regards to Claim 15, Elias discloses: A method of operating a keyboard (Abstract), comprising: 
detecting a trigger activation (mouse key) from a key-top touch sensor (touch sensitive mechanical keyboard) located on a trigger key (Paragraph [0024]); and 
entering an operating mode of the keyboard based on the trigger activation (Paragraph [0024]), such that: 
if the trigger activation (mouse key) is not detected, the operating mode is a text input mode (Paragraph [0024]); and 

Elias fails to explicitly disclose: the plurality of keys include a designated trigger key and at least two designated home keys; 
one or more key-top touch sensors
wherein the designated trigger key and the at least two designated home keys operate to provide a plurality of operating modes including a text input mode, a mouse cursor input mode, and a gesture input mode, such that, when a trigger activation is not detected from the trigger key, the keyboard enters into the text input mode to detect a keypress on one or more of the plurality of keys; and when the trigger activation is detected via a touch on the key-top sensor located on the surface of the trigger key, the keyboard enters into one of the mouse cursor input mode and the gesture input mode, selectable based on a detection, within a predetermined duration after the trigger activation is detected, of a number of home touches on the key-top touch sensor located on the surface of each of the designated home keys.
Wackers disclose: the plurality of keys (FIG 1, shows a keyboard with a plurality of keys) include a designated trigger key (Paragraph [0043 – 0044] – teaches of selecting discrete key to perform various function(s) based on user trigger event) and at least two designated home keys (Paragraph [0043 – 0044] – discrete keys as stated above);
wherein the designated trigger key (Paragraph [0043 – 0044] – the letter A was used as an example, but any key or combination of keys can be used) and the at least 
when the trigger activation (502) is detected via a touch on the key-top sensor located on the surface of the trigger key (Paragraph [0043 – 0044] – any discrete key as trigger key), the keyboard enters into one of the mouse cursor input mode (512) and the gesture input mode (508), selectable based on a detection (Paragraph [0046] – teaches of holding a key, tapping, the level of pressure or force applied to the key), within a predetermined duration after the trigger activation is detected (holding a key if within a predetermined period), of a number of home touches on the key-top touch sensor located on the surface of each of the designated home keys (Paragraph [0043 – 0044] – any discrete key as trigger key).
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the designated trigger key and the at least two designated home keys operate to provide a plurality of operating modes including a text input mode, a mouse cursor input mode, and a gesture input mode, such that, when a trigger activation is not detected from the trigger key, the keyboard enters into the text input mode to detect a keypress on one or more of the plurality of keys; and when the trigger activation is detected via a 
The motivation for doing this would have been to decrease the size of the touch zone (Wackers’ invention Paragraph [0058])
Elias in view of Wacker’s fails to disclose this limitation, however:
Burrell discloses: a key-top touch sensor located on a trigger key (FIG 2, 120 – touch sensor and Paragraph [0028]).
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a key-top touch sensor located on a trigger key in Elias’ invention as taught by Burrell’s invention.
The motivation would have been to increase signal strength and accuracy in determining the touch location (Burrell’s invention Paragraph [0049]).

With regards to Claim 16, Elias fails to disclose: when the trigger activation is detected, entering an operating mode of the keyboard based on the number of home touches, such that: if one home touch is detected, the operating mode is the mouse cursor input mode; when the number of home touches detected is two on both of the designated home keys, the operating mode is the gesture mode; and 19PAI20-001.NPV when the number 
Burrell discloses: one or more key-top touch sensors (FIG 2, 120 – touch sensor and Paragraph [0028])  
Wackers discloses: when the trigger activation is detected (discrete key 502), entering an operating mode of the keyboard based on the number of home touches (Paragraph [0056] – teaches of creating custom combinations using one or more keys), such that: 
when the number of home touches detected is one on one of the designated home keys (Paragraph [0043 & 0046] – teaches of the number of touches on one of the discrete keys performs a function; 510 - tap), the operating mode is the mouse cursor input mode (FIG 5, 512 - mouse mode); 
when the number of home touches detected is two on both of the designated home keys (Paragraph [0043 & 0046] – teaches of the number of touches on one or more of the discrete keys performs a function; 510 - tap), the operating mode is the gesture mode (FIG 5, 508); and 19PAI20-001.NPV 
when the number of home touches detected is none, the operating mode is the cursor-gesture input mode (Paragraph [0056] – customized cursor gesture mode).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of detecting one or more home touches from the one or more key-top touch sensors located on the one or more home keys; and entering an operating mode of the keyboard based on the number of home touches, such that: if one home touch is detected, the operating mode 
The motivation for doing this would have been in order to decrease the size of the touch zone (Wackers’ invention Paragraph [0058])

Claims 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elias US Publication 2010/0148995 A1 in view of Wackers et al., US Publication 2018/0203521 A1 in further view of Burrell et al., US Publication 2014/0267055 A1 in further view of Rosenberg et al., US Publication 2015/0091858 A1.

With regards to Claim 17, Burrell discloses: further comprising the following when the operating mode is the mouse cursor input mode (Paragraph [0039]): 
one or more key-top touch sensors (FIG 2, 120 – touch sensor and Paragraph [0028])
Burrell fails to disclose: receiving an analog key-top touch signal from the key-top touch sensor located on the home key; and 
operatively converting the analog key-top touch signal into a mouse cursor input through exponential conversion or continuous output conversion.  
Rosenberg discloses: receiving an analog key-top touch signal from the key-top touch sensor located on the home key (Paragraph [0191 – 0197]); and 


With regards to Claim 18, Wackers discloses: further comprising the following when the operating mode is the gesture input mode (FIG 5): 
Wackers fails to disclose: receiving analog key-top touch signals from the key-top touch sensors located on the two home keys; and 
operatively converting the analog key-top touch signals into a gesture input; wherein the gesture input is a horizontal scroll, a vertical scroll, a scale up, a scale down, a pan, or a task switch.
Rosenburg discloses: receiving analog key-top touch signals from the key-top touch sensors located on the two home keys (Paragraph [0191 – 0197]); and 
operatively converting the analog key-top touch signals into a gesture input  (Paragraph [0191 – 0197]); 
Elias discloses: wherein the gesture input is a horizontal scroll, a vertical scroll, a scale up, a scale down, a pan, or a task switch (Paragraph [0020]; each of these features are also old and well known gesture features in the art).

With regards to Claim 19, Elias discloses: further comprising the following when the operating mode is the cursor-gesture input mode (Abstract): 

Elias fails to disclose however Rosenberg discloses: receiving analog key-top touch signals from the key-top touch sensors located on the trigger key (Paragraph [0191 – 0197]); and 

With regards to Claim 20, Elias discloses: further comprising the following during any of the operating mode (Paragraph [0021]): 
wherein the gesture input is a horizontal scroll, a vertical scroll, a scale up, a scale down, a pan, or a task switch (Paragraph [0020]; each of these features are also old and well-known gesture features in the art).
Elias fails to disclose however Rosenberg discloses: receiving an analog edge touch signal from an edge touch sensor (Paragraph [0191 – 0197]); and 
operatively converting the analog edge touch signal into a gesture input (Paragraph [0191 – 0197]); 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625